ORDER
This criminal case was docketed in this Court in May 2008 pursuant to the defendant Kimberly Mawson’s appeal from a conviction of second-degree murder and from the denial of her motion for new trial. The Court heard oral argument on the *1244appeal on April 6, 2010. On June 10, 2010, the papers in the case were remanded to the Superior Court for hearing on the defendant’s motion for a new trial based on newly-discovered evidence, and on October 18, 2010, the trial justice filed a decision granting the defendant a new trial.1 Following the trial justice’s issuance of that ruling, the case was returned to this Court pursuant to our prior direction. Upon our examination of the record, we conclude that the decision granting the defendant a new trial renders the instant appeal moot.
Accordingly, the defendant’s appeal is denied and dismissed as moot. The papers in the case are ordered remanded to the Superior Court for further proceedings, which shall include the entry of an appropriate order in respect to the trial justice’s decision.

. Apparently no order was entered following that decision.